Citation Nr: 1737163	
Decision Date: 09/06/17    Archive Date: 09/19/17

DOCKET NO.  10-26 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for service-connected hysterectomy with bilateral salpingoophorectomy and multiple fibroids.  

2.  Entitlement to an increased rating in excess of 10 percent for service-connected degenerative disc disease of the lumbar spine (lumbar spine disability).  

3.  Entitlement to service connection for post traumatic stress disorder (PTSD). 

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.  

5.  Entitlement to a higher level of special monthly compensation.    




REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Sorathia, Counsel 


INTRODUCTION

The Veteran served on active duty from May 1987 to July 1997 and from January 2002 to May 2002.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In May 2010, the Veteran withdrew her request to appear before a decision review officer for a hearing.  38 C.F.R. § 20.704(e).    

In April 2005, the RO denied service connection for PTSD after specifically reviewing service treatment records from May 1987 to July 1997.  Although the Veteran did not submit a notice of disagreement to this rating decision, an April 2002 medical record dated during the Veteran's second period of service was associated with the claims file in 2014.  This medical record is relevant to the service connection claim for PTSD as it discusses the Veteran's mental health.  A discussion regarding whether new and material evidence was received to reopen the service connection claim for PTSD is not required since this April 2002 medical record is relevant to the claim and was in existence at the time of the April 2005 rating decision, but was not associated with the claims file at that time.  38 C.F.R. § 3.156(c).       

REMAND

In a June 2009 rating decision, the RO granted service connection for hysterectomy and assigned a 50 percent rating.  In a February 2010 report of contact, the Veteran expressed disagreement with the assigned rating for her hysterectomy.  A statement of the case addressing the issue of entitlement to a higher rating for hysterectomy has not been issued.  Accordingly, on remand, a Statement of the Case is required.  Manlincon v. West, 12 Vet. App. 238, 240-241 (1999). 

The Veteran was afforded VA examinations in January 2009 and March 2015 for her lumbar spine disability.  These VA examination reports do not reveal that the lumbar spine has been tested for pain on both active and passive motion, and in weight-bearing and non weight-bearing.  38 C.F.R. § 4.59.  Accordingly, this appeal must be remanded in order to obtain an adequate VA examination that contains such information.  Correia v. McDonald, 28 Vet. App. 158 (2016).  

In regards to the service connection claim for PTSD, it appears that there are outstanding service treatment records.  Although an April 2002 psychiatric consult record is now associated with the claims file, it does not appear that all of the service treatment records from her second period of service are associated with the claims file.  Accordingly, upon remand, the AOJ should obtain service treatment records from January 2002 to May 2002, as well as her service personnel records.  The AOJ should note that the Veteran served under a different last name.  

After associating any outstanding service records with the claims file, the AOJ should take appropriate action to verify the Veteran's stressors.  The Veteran states that she knew of three people who committed suicide during service (with one occasion occurring in 1988 and another occasion occurring in 1991); she witnessed dead bodies in Cuba and in the Gulf; and that she picked up pieces of grenades as part of a cleanup crew.  See December 2004 service connection claim, April 2008 lay statement, April 2008 stressor form, and August 2010 lay statement.  

Additionally, a December 2008 VA treatment record states that the Veteran reported receiving medication for anxiety attacks from a private doctor.  Upon remand, the Veteran should be provided the opportunity to identify any relevant private treatment.  

The Veteran should then be scheduled for a VA PTSD examination.  A diagnosis of PTSD should be ruled in or excluded.  The AOJ should note that the Veteran is currently service-connected for bipolar disorder with agitation, antisocial behavior, and depression.       

Moreover, the Veteran contends that she cannot maintain substantially gainful employment as a result of her service-connected disabilities.  Additionally, she contends that she is entitled to a higher level of special monthly compensation.  These claims are intertwined with the increased rating claim for lumbar spine disability and the service connection claim for PTSD and must be remanded as well since the development requested in this remand may impact the TDIU claim and the special monthly compensation claim.  Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim).  

Accordingly, the case is REMANDED for the following action:

1.  Issue the Veteran a Statement of the Case addressing a higher rating claim for service-connected hysterectomy. 

2.  Request the Veteran's service treatment records from January 2002 to May 2002, as well as her complete Official Military Personnel File (OMPF).  Associate the available records with the claims file.  If additional service records are unavailable, documentation of such must be provided in the claims file.  The Veteran should also be notified that such records are unavailable.  

3.  Take appropriate action to attempt to verify the Veteran's reported stressors, to include her reports that she knew of three people who committed suicide during service (with one occasion occurring in 1988 and another occasion occurring in 1991); that she witnessed dead bodies during time spent in Cuba and in the Gulf; and that she picked up pieces of grenades as part of a clean-up crew.  See December 2004 service connection claim, April 2008 lay statement, April 2008 stressor form, and August 2010 lay statement.  

4.  Obtain VA treatment records dated since April 2015.  

5.  Afford the Veteran an additional opportunity to identify any outstanding private treatment records, to specifically include any private treatment received for a psychiatric disability.  The AOJ should then take appropriate steps to associated the identified records with the claims file.  Any negative response should be associated with the claims file.      

6.  Then schedule the Veteran for a VA examination to determine the current severity of her lumbar spine disability.  

Full range of motion testing must be performed where possible.  

The examiner should conduct all indicated tests and studies, to include range of motion studies expressed in degrees and in relation to normal range of motion, and should describe any pain, weakened movement, excess fatigability, and incoordination present.  The lumbar spine should be tested in active motion, passive motion, weight-bearing and non weight-bearing.  

If the examiner is unable to conduct the required testing, concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

The examiner should also discuss the severity of the Veteran's radiculopathy of the bilateral lower extremities.  

7.  Then schedule the Veteran for a VA PTSD examination.  

The entire claims file should be provided to the examiner for review in conjunction with the examination.  

A diagnosis of PTSD must be explicitly ruled in or excluded.  

If the Veteran meets the criteria for a diagnosis of PTSD, the examiner should identify the stressor(s) upon which such diagnosis is based.

In discussing whether the Veteran meets the diagnostic criteria for PTSD, the examiner should address the VA treatment records which include a diagnosis of PTSD, to specifically include the August 2012 VA treatment record which includes a diagnosis of PTSD based upon the Veteran's reports of recovering dead bodies in Cuba, as well as the January 2009 VA examination report which includes a diagnosis of PTSD and the February 2014 VA examination report which states that the Veteran did not meet the diagnostic criteria for PTSD.  

The examiner should note that the Veteran is already service-connected for bipolar disorder with agitation, antisocial behavior, and depression.  

All findings, along with a fully articulated medical rationale for all opinions expressed, should be set forth in the examination report.

8.  Then readjudicate the claims, to include review of the evidence added to the claims file since the May 2015 supplemental statement of the case.  If any of the benefits sought on appeal are denied, the Veteran and her representative should be furnished with a Supplemental Statement of the Case and be afforded the applicable opportunity to respond.
     
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).


Department of Veterans Affairs


